                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                       CIVIL ACTION NO. 1:16-CV-00152-GNS-HBB


TAMMY A. GARRISON                                                                    PLAINTIFF

and

XEROX RECOVERY SERVICES                                            INTERVENING PLAINTIFF

v.

SAM’S EAST, INC.                                                                   DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion for Summary Judgment (DN 56).

The motion is ripe for decision. For the reasons provided below, the motion is GRANTED IN

PART and DENIED IN PART.

                                    I.     BACKGROUND

       On July 27, 2015, Plaintiff Tammy A. Garrison (“Plaintiff”) was shopping at a store

operated by Defendant Sam’s East, Inc. (“Defendant”) in Bowling Green, Kentucky. While

walking down the seafood aisle pushing her shopping cart, Plaintiff slipped on a liquid substance

and fell. (Garrison Dep. 159:8-160:20, Feb. 15, 2017, DN 56-2). Plaintiff alleged she suffered

several injuries as a result of this fall. (Garrison Dep. 101:1-8). She now seeks damages to

compensate for her injuries, associated medical expenses, and pain and suffering. (Compl. ¶ 9,

DN 1-1).

       On November 30, 2017, Plaintiff’s former counsel filed an expert witness designation

which identified her treating medical providers but left out further information about anticipated

opinion testimony. (Pl.’s Resp. Def.’s Mot. Summ. J. 2, DN 60 [hereinafter Pl.’s Resp.]).
Defendant moved to strike Plaintiff’s designated expert witness because she failed to comply with

applicable disclosure requirements. (Def.’s Mot. Strike, DN 40). The Magistrate Judge granted

the motion, prohibited Plaintiff’s expert witnesses from testifying on causation, and imposed

sanctions against Plaintiff. (Mem. Op. & Order 6-7, DN 38). On September 12, 2018, this Court

overruled Plaintiff’s Objections to the Magistrate Judge’s decision. (Mem. Op. & Order 7, DN

52).

        In its present motion, Defendant now argues that the decision prohibiting Plaintiff’s expert

witnesses from testifying on the subject of causation doom her claim as a matter of Kentucky tort

law. (Def.’s Mem. Supp. Mot. Summ. J. 6, DN 56-1). Plaintiff contends there is sufficient

evidence to preclude summary judgment based on her testimony in conjunction with the opinions

from Defendant’s medical expert witness, Dr. Chad Price (“Dr. Price”). (Pl.’s Resp. 3). Defendant

replies that Plaintiff has cherry-picked Dr. Price’s opinions to offer evidence directly contradicting

his ultimate conclusions on the question of causation. (Def.’s Reply Mot. Summ. J. 3, DN 62).

                                      II.    JURISDICTION

        The Court has jurisdiction over this matter based on diversity jurisdiction. 28 U.S.C. §

1332.

                               III.     STANDARD OF REVIEW

        In ruling on a motion for summary judgment, the Court must determine whether there is

any genuine issue of material fact that would preclude entry of judgment for the moving party as

a matter of law. See Fed. R. Civ. P. 56(a). The moving party bears the initial burden of stating

the basis for the motion and identifying evidence in the record that demonstrates an absence of a

genuine dispute of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the

moving party satisfies its burden, the non-moving party must then produce specific evidence



                                                  2
proving the existence of a genuine dispute of fact for trial. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986).

       While the Court must view the evidence in the light most favorable to the non-moving

party, the non-moving party must do more than merely show the existence of some “metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986) (citation omitted). Rather, the non-moving party must present specific facts proving

that a genuine factual dispute exists by “citing to particular parts of the materials in the record” or

by “showing that the materials cited do not establish the absence . . . of a genuine dispute . . . .”

Fed. R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in support of the [non-

moving party’s] position will be insufficient” to overcome summary judgment. Anderson, 477

U.S. at 252.

                                       IV.     DISCUSSION

       It is well established that causation is a “necessary element of proof in any negligence

case.” Baylis v. Lourdes Hosp., Inc., 805 S.W.2d 122, 124 (Ky. 1991) (citations omitted).

“Kentucky law usually requires expert or medical testimony to establish that an incident legally

caused a medical injury.” Blair v. GEICO Gen. Ins. Co., 917 F. Supp. 2d 647, 657 (E.D. Ky. 2013)

(internal quotation marks omitted) (citation omitted). “The necessary expert testimony may be

supplied by the defendant’s admission during discovery, or through medical evidence obtained

from other treating physicians.” Vance By and Through Hammons v. United States, 90 F.3d 1145,

1148 (6th Cir. 1996) (citation omitted). This testimony from the expert “must be that the causation

is probable and not merely possible.” Tatham v. Palmer, 439 S.W.2d 938, 939 (Ky1969). An

exception to this rule exists, however, for “situations in which causation is so apparent that laymen

with general knowledge would have no difficulty in recognizing it . . . .” Blair, 917 F. Supp. 2d



                                                  3
at 657 (internal quotation marks omitted) (citation omitted). Therefore, circumstantial evidence

may be sufficient to prove causation where the evidence reasonably establishes a causal connection

between the alleged negligence and the injury. Baylis, 805 S.W.2d at 124 n.3 (quoting Johnson v.

Vaughn, 370 S.W.2d 591, 597 (Ky. 1963)).

        Attempting to satisfy the expert testimony requirement, Plaintiff refers to select portions

of Dr. Price’s report as supporting the inference that the subject fall caused her injuries,

emphasizing those portions she believes supports causation:

        Clearly the patient sought medical care following her accident. This indicates
        to me that the fall calls [sic] an initial exacerbation of her already injured
        joints. Most exacerbations like this are self-limiting and respond to nonsurgical
        treatment. However, this patient ended up having multiple surgeries on multiple
        different joints following this accident. As described, all the findings art [sic] the
        time of surgery and on MRI following the accident never showed any acute
        changes, only chronic changes. Therefore, any exacerbation would’ve been an
        exacerbation in pain not any structural change that specifically caused her to have
        these surgeries.

(Pl.’s Resp. 5). Plaintiff continues to quote Dr. Price’s assessment of her history of medical

complications, again highlighting parts to support her claims:

        My opinion is that this patient has multiple degenerative joints as evidenced by her
        findings at surgery as well as the MRI findings that were done prior to her surgeries.
        Fortunately, most of her joints have responded to treatment. Given that she has had
        to have a replacement in her left shoulder, it is a possibility that she will have to
        have replacements in other joints in the future. This is the natural history of
        osteoarthritis which is a progressive problem. The patient states that prior to her
        fall she did not have these issues. Therefore, we can conclude that her falls
        [sic] exacerbated her pre-existing degenerative conditions in these four joints.
        However, because no acute findings were seen on x-rays or MRI such as fractures
        or bone contusions, we can conclude that the fall did not exacerbate her condition
        to the level of requiring surgical treatment. Nor is the future potential need for joint
        replacement surgery related to any exacerbation from this fall. This patient has the
        unfortunate condition of osteoarthritis. However, the lack of acute findings
        following her fall indicates that the fall is not responsible for the treatment that has
        been rendered or may be necessary in the future. I give these opinions with a
        reasonable degree of medical certainty as stated above.

(Pl.’s Resp. 6).

                                                   4
       Plaintiff argues that coupling her testimony with these opinions could lead a jury to

“reasonably believe that the fall caused an exacerbation of a preexisting condition that resulted in

pain which led her to seek treatment which resulted in the medical care she received.” (Pl.’s Resp.

6).

       Plaintiff’s argument that Dr. Price’s report supports causation regarding her medical

treatment and lost earnings must be rejected because, read in its entirety, no reasonable juror could

find Plaintiff’s injuries were caused by her fall. The medical expert’s opinions must be that

causation is “probable, and not merely possible” for her claim to survive. Tatham, 439 S.W.2d at

939. Defendant correctly points out that Plaintiff has selectively quoted from Dr. Price’s opinions

in such a way that is directly contrary to his ultimate conclusion on the question of causation

regarding her treatment. (Def.’s Reply 4-5). Dr. Price specifically stated with respect to Plaintiff’s

claimed injuries that “[n]one of the above-mentioned complaints were caused by her fall at Sam’s

Club.” (Def.’s Reply Mot. Summ. J. Ex. 1, at 21, DN 62-1). Regarding her lost earning power,

Kentucky law requires expert testimony that any injury resulting in lost earnings is permanent.

See Reece v. Nationwide Mut. Ins. Co., 217 S.W.3d 226, 230 (Ky. 2007). Without such proof,

Plaintiff lacks necessary evidence of causation linking her fall at Defendant’s store and the injuries

and lost earnings for which she now seeks compensation.

       Because Plaintiff has not presented necessary medical proof on causation, the next question

is whether the cause of Plaintiff’s injuries is so apparent that lay members of a jury could easily

determine whether and to what extent the July 27, 2015, accident caused those injuries. See

McFerrin v. Allstate Prop. & Cas. Co., 29 F. Supp. 3d 924, 935 (E.D. Ky. 2014). With regard to

her claims for lost earnings and medical expenses, Plaintiff’s situation is not one where causation

is so apparent that expert testimony is unnecessary because of her extensive history of injuries and



                                                  5
the nature of her work. The record shows that Plaintiff has had several injuries and multiple

surgeries prior to the subject fall on parts of her body allegedly affected by the fall. (Garrison Dep.

89:15-94:12). Nevertheless, Plaintiff lacks the expert testimony of permanent injury required to

support a claim for lost earning power and this claim must also be dismissed. See Reece, 217

S.W.3d at 230.

       The same cannot be said, however, for Plaintiff’s claim for pain and suffering. While Dr.

Price concludes no acute injuries or structural changes requiring medical treatment were caused

by Plaintiff’s fall, he also states that the fall could have exacerbated the pain associated with her

preexisting conditions. Moreover, whether the fall could result in pain and suffering is not the sort

of question requiring expert testimony. Jurors do not need a medical degree to find that falling

results in pain, so Plaintiff does not need expert testimony on this particular question. See Auto-

Owners Ins. v. Aspas, No. 3:16-CV-189-DJH-RSE, 2018 WL 4643190, at *7 (W.D. Ky. Sept. 27,

2018) (citing May v. Holzknecht, 320 S.W.3d 123, 128 (Ky. App. 2010)) (noting that expert

testimony unnecessary to prove future pain and suffering). Even if she did, Dr. Price’s report

indicates a connection between the fall and exacerbating pain. Though expert testimony is required

to determine whether the fall resulted in structural changes to Plaintiff’s body which diminished

her earning ability or required surgical treatment, the question of causation regarding Plaintiff’s

claim for pain and suffering will not be dismissed on summary judgment. See id. (dismissing

medical expense and future impairment of earning capacity claims for lack of expert testimony but

permitting future pain and suffering claim to remain).

       In sum, Plaintiff’s claims seeking compensation for physical injury and medical expenses

are not so clear-cut that causation is apparent to a jury. See Tatham, 439 S.W.2d at 939-40 (finding

no expert needed on issue of causation where plaintiff was in a car accident resulting in lacerations



                                                  6
to his forehead and afterwards suffered from headaches which had never occurred prior to the

accident). Plaintiff’s claim for pain and suffering, however, does not require such testimony

because a jury could find the causal link between her fall and the pain and suffering she claims.

See Aspas, 2018 WL 4643190, at *7. Accordingly, Plaintiffs claims for compensation relating to

her incurred medical expenses and lost earning power will be dismissed, but her claim for pain and

suffering will remain.

                                    V.      CONCLUSION

       For the reasons above, IT IS HEREBY ORDERED that Defendant’s Motion for

Summary Judgment (DN 56) is GRANTED IN PART and DENIED IN PART. The motion is

GRANTED as to Plaintiff’s claims for medical bills and impairment of earning power. The

motion is DENIED as to Plaintiff’s claim for pain and suffering.




                                                                   August 2, 2019


cc:    counsel of record




                                                7
